DETAILED ACTION
Claims 1-2, 4-7, and 9-22 are pending and currently under review.
Claims 3, 8, and 23 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/01/2022 has been entered.  Claims 1-2, 4-7, and 9-22 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/03/2022.

Terminal Disclaimer
The terminal disclaimer filed on 6/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/674,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation that the composition includes “a ceramic or metal oxide and no metal or metal alloy”.  It is unclear to the examiner as to whether this limitation requires either: 1) only a ceramic or metal oxide without metals or alloys, or 2) this list is met by either a ceramic, a metal oxide and no metal, or a metal alloy.  Based on applicants’ remarks filed 6/01/2022, the examiner interprets this limitation to be met by the former interpretation above.
Claims 1-2, 4-7, and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 further recites a limitation of “a metal oxide and no metal or metal alloy.”  It is unclear to the examiner as to how metals/alloys cannot be included when the claim expressly and positively recited “metal oxide”, which can include metals and/or metal alloys.  The examiner interprets this limitation to merely require a metal oxide, wherein elemental/pure metals and metal alloys are not present (ie. metals can still be present in the form of metal oxides).
Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 further recites several different types of deposition that utilize suspensions/liquids (ie. jetting, vat polymerization).  This is contrary to the independent claim which expressly recites that the layers consist of dry powder.  Thus, it is unclear to the examiner as to whether other materials (fluids, etc.) can be included in the layer or not.  The examiner interprets the instant claim to require only deposition techniques which utilize dry powders.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated above, claims 18-19 recite deposition techniques that do not utilize slices consisting of dry powder.  Thus, claims 18-19 fail to further narrow the scope of independent claim 1, which requires that the slices only include dry powder and nothing else.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The examiner notes that independent claim 1 recites a “composition comprising ceramic…”, wherein “the slice consists of dry particles…”  The examiner interprets this to mean that the slices (ie. layers) consist of dry particles, wherein said dry particles can have a composition comprising ceramics, etc.  Accordingly, said slices are limited to only contain said particles (no liquid binders, solvents, etc.) as positively recited and required by the term “consist”, wherein said particles can include a composition that is open-ended (ie. comprising) as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 9-12, 14-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US 2018/0072630) in view of Champion et al. (US 2017/0246761) and Zhao et al. (US 2019/0134898).
Regarding claims 1, 9, and 14-17, Beaman et al. discloses a method of additive manufacturing on a layer by layer basis to form a ceramic workpiece from sintering of a build material [abstract, 0022].  The examiner considers the layer by layer additive manufacturing of Beaman et al. to meet the claimed limitation of deposition compositions on a substrate slice by slice to form an object.  Beaman et al. further teaches that the build material includes ceramic powder such as yttria-stabilized zirconia, which meets the claimed limitation of a ceramic [0044].  Beaman et al. further discloses powder bed manufacturing, which one of ordinary skill would recognize to use dry particles as claimed [0047].
Beaman et al. does not expressly teach that said material has a higher absorption of electromagnetic radiation than the first material as claimed.  Champion et al. discloses a method of additive manufacturing ceramics [abstract, 0029]; wherein a coalescing agent of graphite can be included into a layer of ceramic build material (ie. the same layer) in order to aid in fusion of the build material by further absorption of radiation and then heating surrounding build material [0010, 0030].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Beaman et al. by including a coalescing agent of graphite for the benefit as disclosed by Champion et al. above.  The examiner considers said graphite to meet the claimed limitation of a second material having a higher absorption as claimed.
Beaman et al. and Champion et al. both teach laser irradiation and do not expressly teach that the radiation provided by a xenon lamp as claimed.  Zhao et al. discloses a method of additive manufacturing for ceramics [abstract, 0034]; wherein any suitable fusing radiation can be utilized such as a commercially available xenon lamp [0025-0026].  Therefore, it would have been obvious to modify the method of Beaman et al. and Champion et al. by utilizing a xenon lamp instead of a laser because a xenon lamp is commercially available as taught by Zhao et al.  Alternatively, Zhao et al. also discloses that both xenon lamps and lasers are suitable for performing fusion [0025-0026].  In other words, lasers and xenon lamps are disclosed by Zhao et al. to be art-recognized equivalents for the same purpose of fusing powders in additive manufacturing, such that it would have been obvious to one of ordinary skill to substitute the laser of Beaman et al. and Champion et al. for a xenon lamp as taught by Zhao et al.  See MPEP 2144.06.
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  Beaman et al. further teaches fabricating heat exchangers [0078].
Regarding claims 5-6, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated above, Champion et al. discloses inclusion of the graphite coalescing agent into a layer of ceramic build material.  In other words, the combination of the aforementioned prior art would have suggested layer upon layer buildup of ceramic and graphite mixed together, which meets the claimed limitations of graphite (second material) deposited in the same slice as ceramic (first material) and in a slice adjacent to said ceramic (first material).
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that heating removes the second material.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner submits that the sintering of Beaman et al., which is high enough to sinter YSZ, would have resulted in at least some removal of the graphite of Champion et al. as would have been recognized by one of ordinary skill.  See MPEP 2145.
Regarding claims 10-12, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a difference in absorption and peak absorption wavelengths as claimed.  However, the examiner notes that the radiation absorption is a material property which would have naturally been expected to be present in the YZS and graphite of Beaman et al. and Champion et al.  See MPEP 2112 & MPEP 2145.  Alternatively, YZS and graphite are expressly disclosed as suitable first and second materials, respectively, such that said materials would also be expected to display suitable absorbance properties [0045, 0047-0048 spec.].
Regarding claim 18, the aforementioned prior art discloses the method of claim 1 (see previous).  Beaman et al. further teaches powder bed fusion [0047].
Regarding claim 21, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art is further silent regarding any movement or displacement of the powders between deposition and fusion, such that one of ordinary skill would have recognized the object to maintain its position and stay still absent a specific teaching to the contrary.
Claim(s) 2, 13, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. (US 2018/0072630) and others as applied to claim 1 above, and further in view of Symeonidis et al. (US 20170304944).
Regarding claims 2, 13, 20, and 22, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach radiation parameters as claimed.  Symeonidis et al. discloses radiation for additive manufacturing of ceramics [abstract, 0022]; wherein said radiation can include electromagnetic radiation such as microwave to visible radiation having parameters of energy density of at least 50 J/cm2, wavelength of at least 100 nm, and powder of at least 0.5 W [0124].  The examiner notes that all of the claimed limitations are present in the prior art, although not necessarily in a single reference, wherein it would have been obvious to combine the aforementioned disclosures of the prior art in order to arrive at the predictable result of the specific additive manufacturing method of Beaman et al. and others, wherein radiation parameters as taught by Symeonidis et al. can be selected as would have been recognized by one of ordinary skill depending on heating behaviors and applications.  See MPEP 2143(I)(A).  The examiner notes that the overlap between the radiation parameters of Symeonidis et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Regarding the recitations of claim 20, the examiner submits selection of radiation powder as disclosed above to meet the claimed limitation of controlling an EMR energy density, spectrum, voltage, etc.

Claim(s) 1-2, 4-7, and 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symeonidis et al. (US 20170304944) in view of Ferrage et al. (2018, Dense yttria-stabilized zirconia obtained by direct selective laser sintering) and Zhao et al. (US 2019/0134898).
Regarding claims 1, 9, and 14-18, Symeonidis et al. discloses a method of additive manufacturing on a layer by layer basis to form a ceramic workpiece from sintering of a build material [abstract, 0007, 0065].  The examiner considers the layer by layer additive manufacturing of Symeonidis et al. to meet the claimed limitation of deposition compositions on a substrate slice by slice to form an object.  Symeonidis et al. further teaches that the build material includes a first ceramic powder and second ceramic powder [0018].  Symeonidis et al. further discloses powder bed manufacturing and is silent regarding any use of suspensions, pastes, or slurries, which one of ordinary skill would recognize to use dry particles as claimed [0020, 0047, 0065].
Symeonidis et al. does not expressly teach that the second ceramic material has a higher absorption relative to the first ceramic material as claimed.  Ferrage et al. discloses that it is known to perform additive manufacturing on powder mixtures of yttria-stabilized zirconia (YSZ) mixed with graphite for thermal barrier compositions, wherein said graphite is further included to increase absorption of the laser radiation [abstract, “introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Symeonidis et al. by utilizing YSZ and graphite as the first and second ceramic materials for thermal barrier applications wherein graphite inclusions allow for increase in radiation absorption as taught by Ferrage et al.  The examiner notes that the disclosure of increasing radiation absorption due to graphite meets the limitation of the second material (ie. graphite) having a higher absorption as claimed.
Symeonidis et al. further teaches that the radiation can be microwave to visible radiation [0124]; however, Symeonidis et al. and Ferrage et al. do not expressly teach that the radiation provided by a xenon lamp as claimed.  Zhao et al. discloses a method of additive manufacturing for ceramics [abstract, 0034]; wherein any suitable fusing radiation can be utilized such as a commercially available xenon lamp [0025-0026].  Therefore, it would have been obvious to modify the method of Symeonidis et al. and Ferrage et al. by utilizing a xenon lamp instead of a laser because a xenon lamp is commercially available as taught by Zhao et al.  Alternatively, Zhao et al. also discloses that both xenon lamps and lasers are suitable for performing fusion [0025-0026].  In other words, lasers and xenon lamps are disclosed by Zhao et al. to be art-recognized equivalents for the same purpose of fusing powders in additive manufacturing, such that it would have been obvious to one of ordinary skill to substitute the laser of Symeonidis et al. and Ferrage et al. for a xenon lamp as taught by Zhao et al.  See MPEP 2144.06.
Regarding claims 2, 13, 20, and 22, the aforementioned prior art discloses the method of claim 1 (see previous).  Symeonidis et al. further teaches that said radiation can include electromagnetic radiation such as microwave to visible radiation having parameters of energy density of at least 50 J/cm2, wavelength of at least 100 nm, and powder of at least 0.5 W [0124].  The examiner notes that the overlap between the radiation parameters of Symeonidis et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Regarding the further recitations of claim 20, the examiner considers specification of the above parameters to meet the claimed limitation of controlling energy density, spectrum, voltage, etc.
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated above, Ferrage et al. further teaches fabricating thermal barriers, which the examiner considers to meet the limitations of a seal, heat exchanger, vessel, etc. because thermal barriers are known to one of ordinary skill to include or be included in seals, vessels, heat exchangers, etc.  Nonetheless, the examiner further notes that the specific shape of a final object is prima facie obvious absent concrete evidence that said shape is significant.  See MPEP 2144.04(IV)(C).  In this case, the examiner notes that additive manufacturing is well known for obtaining complex shapes as desired, such that the specific shape as claimed would have been an obvious, engineering design choice known to one of ordinary skill if said shape (ie. a catalyst) were desired.
Regarding claims 5-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Symeonidis et al. further teaches that the first and second ceramic materials can be homogeneously mixed [0055].  Ferrage et al. further teaches mixing the graphite with the YSZ [“2.1 starting materials”].  The examiner notes that this would suggest at least some amount of graphite (ie. second material) in all formed layers, which meets the claimed limitations of second material in the same layer as the first material and in layers adjacent the first material as claimed.
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that heating removes the second material.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner submits that the claimed features would have merely flowed naturally from the suggested disclosure of the combined prior art of Symeonidis et al. (suggests subjecting said deposited materials to electromagnetic radiation of overlapping parameters as stated above) and Ferrage et al. (suggests same material compositions).  See MPEP 2145.
Regarding claims 10-12, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a difference in absorption and peak absorption wavelengths as claimed.  However, the examiner notes that the radiation absorption is a material property which would have naturally been expected to be present in the YZS and graphite of Ferrage et al.  See MPEP 2112 & MPEP 2145.  Alternatively, YZS and graphite are expressly disclosed as suitable first and second materials, respectively, such that said materials would also be expected to display suitable absorbance properties [0045, 0047-0048 spec.].
Regarding claim 19, the aforementioned prior art discloses the method of claim 1 (see previous).  Symeonidis et al. further teaches inkjet printing as an equivalent to powder bed manufacturing [0066].  Accordingly, inkjet printing and powder bed manufacturing are art-recognized equivalents and substitution of inkjet printing for powder bed manufacturing would have been obvious to one of ordinary skill.  See MPEP 2144.06.
Regarding claim 21, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art is further silent regarding any movement or displacement of the powders between deposition and fusion, such that one of ordinary skill would have recognized the object to maintain its position and stay still absent a specific teaching to the contrary.

Response to Arguments
The previous double patenting rejections have been withdrawn in view of the terminal disclaimer filed 6/01/2022.
Applicant’s arguments, filed 6/01/2022, regarding the previous rejections over Shaw and others have been considered but are moot in view of the new grounds of rejection above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734